UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission File Number 1-8754 SWIFT ENERGY COMPANY (Exact Name of Registrant as Specified in Its Charter) Texas (State of Incorporation) 20-3940661 (I.R.S. Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (281) 874-2700 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Common Stock ($.01 Par Value) (Class of Stock) 42,478,426 Shares (Outstanding at October 31, 2011) SWIFT ENERGY COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX Page Part I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets 3 - September 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations 4 - For the three and nine month periods ended September 30, 2011 and 2010 Condensed Consolidated Statements of Stockholders’ Equity 5 - For the nine month periods ended September 30, 2011 and year ended December 31, 2010 Condensed Consolidated Statements of Cash Flows 6 - For the nine month periods ended September 30, 2011 and 2010 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Part II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 Exhibit Index 37 2 Condensed Consolidated Balance Sheets Swift Energy Company and Subsidiaries (in thousands, except share amounts) September 30, 2011 (Unaudited) December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Deferred tax asset Other current assets Assets held for sale Total Current Assets Property and Equipment: Property and Equipment Less – Accumulated depreciation, depletion, and amortization ) ) Property and Equipment, Net Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued capital costs Accrued interest Undistributed oil and gas revenues Total Current Liabilities Long-Term Debt Deferred Income Taxes Asset Retirement Obligation Other Long-Term Liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none outstanding Common stock, $.01 par value, 150,000,000 shares authorized, 42,955,730 and 42,440,583 shares issued, and 42,473,911 and 41,999,058 shares outstanding, respectively Additional paid-in capital Treasury stock held, at cost, 481,819 and 441,525 shares, respectively ) ) Retained earnings Accumulated other comprehensive income (loss), net of income tax ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Condensed Consolidated Statements of Operations (Unaudited) Swift Energy Company and Subsidiaries (in thousands, except per-share amounts) Three Months Ended September 30, Nine months Ended September 30, Revenues: Oil and gas sales $ Price-risk management and other, net ) ) ) Total Revenues Costs and Expenses: General and administrative, net Depreciation, depletion, and amortization Accretion of asset retirement obligation Lease operating cost Severance and other taxes Interest expense, net Total Costs and Expenses Income from Continuing Operations Before Income Taxes Provision for Income Taxes Income from Continuing Operations Income (Loss) from Discontinued Operations, net of taxes ) ) ) Net Income $ Per Share Amounts- Basic:Income from Continuing Operations $ Income (Loss) from Discontinued Operations, net oftaxes ) ) ) Net Income $ Diluted:Income from Continuing Operations $ Income (Loss) from Discontinued Operations, net oftaxes ) ) ) Net Income $ Weighted Average Shares Outstanding - Basic See accompanying Notes to Condensed Consolidated Financial statements. 4 Condensed Consolidated Statements of Stockholders’ Equity Swift Energy Company and Subsidiaries (in thousands, except share amounts) Common Stock (1) Additional Paid-in Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2009 $ $ $ ) $ $ ) $ Stock issued for benefit plans (59,335 shares) - - - Stock options exercised (136,432 shares) 1 - - - Public Stock offering (4,038,270 shares) 40 - - - Purchase of treasury shares (70,337 shares) - - ) - - ) Tax benefits from share-based compensation - 28 - - - 28 Employee stock purchase plan (66,564 shares) 1 - - - Issuance of restricted stock (312,191 shares) 3 (3 ) - Amortization of share-based compensation - Net Income - Other comprehensive income - 85 85 Total comprehensive income Balance, December 31, 2010 $ $ $ ) $ $ ) $ Stock issued for benefit plans (37,068 shares) (2) - - - Stock options exercised (128,502 shares) (2) 1 - - - Purchase of treasury shares (77,362 shares) - - ) - - ) Tax benefits from share-based compensation (2) - Employee stock purchase plan (49,089 shares) (2) 1 - - - Issuance of restricted stock (337,556 shares) (2) 4 (4 ) - Amortization of share-based compensation (2) - Net Income (2) - Other comprehensive Income (2) - Total comprehensive income (2) Balance, September 30, 2011 (2) $ $ $ ) $ $ $ (1) $.01 par value. (2) Unaudited See accompanying Notes to Condensed Consolidated Financial Statements. 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Swift Energy Company and Subsidiaries (in thousands) Nine months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Plus loss (Less income) from discontinued operations, net of taxes ) Adjustments to reconcile net income to net cash provided by operating activities - Depreciation, depletion, and amortization Accretion of asset retirement obligation Deferred income taxes Stock-based compensation expense Other ) Change in assets and liabilities- Decrease in accounts receivable Increase (decrease) in accounts payable and accrued liabilities ) Decrease in income taxes payable ) ) Increase (decrease) in accrued interest ) Cash provided by operating activities – continuing operations Cashprovided by (used in) operating activities – discontinued operations 5 ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Additions to property and equipment ) ) Proceeds from the sale of property and equipment Cash used in investing activities – continuing operations ) ) Cash provided by investing activities – discontinued operations Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Net proceeds from issuances of common stock Purchase of treasury shares ) ) Payment of debt issuance costs ) Cash used in financing activities – continuing operations ) ) Cash provided by financing activities – discontinued operations Net Cash Used in Financing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flows Information: Cash paid during period for interest, net of amounts capitalized $ $ Cash paid during period for income taxes $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 6 Notes to Condensed Consolidated Financial Statements Swift Energy Company and Subsidiaries (1)General Information The condensed consolidated financial statements included herein have been prepared by Swift Energy Company (“Swift Energy,” the “Company,” or “we”) and reflect necessary adjustments, all of which were of a recurring nature unless otherwise disclosed herein, and are in the opinion of our management necessary for a fair presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. We believe that the disclosures presented are adequate to allow the information presented not to be misleading. The condensed consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 as filed with the Securities and Exchange Commission. (2)Summary of Significant Accounting Policies Principles of Consolidation. The accompanying condensed consolidated financial statements include the accounts of Swift Energy and its wholly owned subsidiaries, which are engaged in the exploration, development, acquisition, and operation of oil and gas properties, with a focus on inland waters and onshore oil and natural gas reserves in Louisiana and Texas. Our undivided interests in oil and gas properties are accounted for using the proportionate consolidation method, whereby our proportionate share of each entity’s assets, liabilities, revenues, and expenses are included in the appropriate classifications in the accompanying condensed consolidated financial statements. Intercompany balances and transactions have been eliminated in preparing the accompanying condensed consolidated financial statements. Discontinued Operations. Unless otherwise indicated, information presented in the notes to the financial statements relates only to Swift Energy’s continuing operations. Information related to discontinued operations is included in Note 6 and in some instances, where appropriate, is included as a separate disclosure within the individual footnotes. Subsequent Events. We have evaluated subsequent events of our condensed consolidated financial statements. In October 2011, we closed the sale of certain properties located in Louisiana, Texas and Alabama. Please see Note 7 for more information regarding this sale.There were no other material subsequent events requiring additional disclosure in these financial statements. Use of Estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires us to make estimates and assumptions that affect the reported amount of certain assets and liabilities and the reported amounts of certain revenues and expenses during each reporting period. We believe our estimates and assumptions are reasonable; however, such estimates and assumptions are subject to a number of risks and uncertainties that may cause actual results to differ materially from such estimates. Significant estimates and assumptions underlying these financial statements include: · the estimated quantities of proved oil and natural gas reserves used to compute depletion of oil and natural gas properties and the related present value of estimated future net cash flows there-from, · estimates related to the collectability of accounts receivable and the credit worthiness of our customers, · estimates of the counterparty bank risk related to letters of credit that our customers may have issued on our behalf, · estimates of future costs to develop and produce reserves, · accruals related to oil and gas sales, capital expenditures and lease operating expenses, · estimates of insurance recoveries related to property damage, and the solvency of insurance providers, · estimates in the calculation of share-based compensation expense, · estimates of our ownership in properties prior to final division of interest determination, · the estimated future cost and timing of asset retirement obligations, · estimates made in our income tax calculations, and · estimates in the calculation of the fair value of hedging assets. 7 While we are not aware of any material revisions to any of our estimates, there will likely be future revisions to our estimates resulting from matters such as new accounting pronouncements, changes in ownership interests, payouts, joint venture audits, re-allocations by purchasers or pipelines, or other corrections and adjustments common in the oil and gas industry, many of which require retroactive application. These types of adjustments cannot be currently estimated and will be recorded in the period during which the adjustment occurs. Property and Equipment. We follow the “full-cost” method of accounting for oil and natural gas property and equipment costs. Under this method of accounting, all productive and nonproductive costs incurred in the exploration, development, and acquisition of oil and natural gas reserves are capitalized. Such costs may be incurred both prior to and after the acquisition of a property and include lease acquisitions, geological and geophysical services, drilling, completion, and equipment. Internal costs incurred that are directly identified with exploration, development, and acquisition activities undertaken by us for our own account, and which are not related to production, general corporate overhead, or similar activities, are also capitalized. For the nine months ended September 30, 2011 and 2010, such internal costs capitalized totaled $21.9 million and $17.8 million, respectively. Interest costs are also capitalized to unproved oil and natural gas properties. For the nine months ended September 30, 2011 and 2010, capitalized interest on unproved properties totaled $5.7 million and $5.5 million, respectively. Interest not capitalized and general and administrative costs related to production and general corporate overhead are expensed as incurred. The “Property and Equipment” balances on the accompanying condensed consolidated balance sheets are summarized for presentation purposes.The following is a detailed breakout of our “Property and Equipment” balances. (in thousands) September 30, 2011 December 31, 2010 Property and Equipment Proved oil and gas properties $ $ Unproved oil and gas properties Furniture, fixtures, and other equipment Less – Accumulated depreciation, depletion, and amortization ) ) Property and Equipment, Net $ $ No gains or losses are recognized upon the sale or disposition of oil and natural gas properties, except in transactions involving a significant amount of reserves or where the proceeds from the sale of oil and natural gas properties would significantly alter the relationship between capitalized costs and proved reserves of oil and natural gas attributable to a cost center. Internal costs associated with selling properties are expensed as incurred. Future development costs are estimated property-by-property based on current economic conditions and are amortized to expense as our capitalized oil and gas property costs are amortized. We compute the provision for depreciation, depletion, and amortization (“DD&A”) of oil and natural gas properties using the unit-of-production method. Under this method, we compute the provision by multiplying the total unamortized costs of oil and gas properties—including future development costs, gas processing facilities, and both capitalized asset retirement obligations and undiscounted abandonment costs of wells to be drilled, net of salvage values, but excluding costs of unproved properties—by an overall rate determined by dividing the physical units of oil and natural gas produced during the period by the total estimated units of proved oil and natural gas reserves at the beginning of the period. This calculation is done on a country-by-country basis, and the period over which we will amortize these properties is dependent on our production from these properties in future years. Furniture, fixtures, and other equipment are recorded at cost and are depreciated by the straight-line method at rates based on the estimated useful lives of the property, which range between 2 and 20 years. Repairs and maintenance are charged to expense as incurred. Renewals and betterments are capitalized. Geological and geophysical (“G&G”) costs incurred on developed properties are recorded in “Proved properties” and therefore subject to amortization. G&G costs incurred that are directly associated with specific unproved properties are capitalized in “Unproved properties” and evaluated as part of the total capitalized costs associated with a prospect. The cost of unproved properties not being amortized is assessed quarterly, on a property-by-property basis, to determine whether such properties have been impaired. In determining whether such costs should be impaired, we evaluate current drilling results, lease expiration dates, current oil and gas industry conditions, international economic conditions, capital availability, and available geological and geophysical information. Any impairment assessed is added to the cost of proved properties being amortized. 8 Full-Cost Ceiling Test. At the end of each quarterly reporting period, the unamortized cost of oil and natural gas properties (including natural gas processing facilities, capitalized asset retirement obligations, net of related salvage values and deferred income taxes, and excluding the recognized asset retirement obligation liability) is limited to the sum of the estimated future net revenues from proved properties (excluding cash outflows from recognized asset retirement obligations, including future development and abandonment costs of wells to be drilled, using the preceding 12-months’ average price based on closing prices on the first day of each month, adjusted for price differentials and the effects of hedging, discounted at 10%, and the lower of cost or fair value of unproved properties) adjusted for related income tax effects (“Ceiling Test”). Our hedges at December 31, 2010 consisted of oil and natural gas price floors that did not materially affect prices used in these calculations, while we had no hedges in place at September 30, 2011. This calculation is done on a country-by-country basis. The calculation of the Ceiling Test and provision for DD&A is based on estimates of proved reserves. There are numerous uncertainties inherent in estimating quantities of proved reserves and in projecting the future rates of production, timing, and plan of development. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. Results of drilling, testing, and production subsequent to the date of the estimate may justify revision of such estimates. Accordingly, reserves estimates are often different from the quantities of oil and natural gas that are ultimately recovered. Given the volatility of oil and natural gas prices, it is reasonably possible that our estimate of discounted future net cash flows from proved oil and natural gas reserves could continue to change in the near term. If oil and natural gas prices decline from our prices used in the Ceiling Test, it is possible that non-cash write-downs of oil and natural gas properties could occur in the future. If we have significant declines in our oil and natural gas reserves volumes, which also reduce our estimate of discounted future net cash flows from proved oil and natural gas reserves, non-cash write-downs of our oil and natural gas properties could occur in the future.We cannot control and cannot predict what future prices for oil and natural gas will be, thus we cannot estimate the amount or timing of any potential future non-cash write-down of our oil and natural gas properties if a decrease in oil and/or natural gas prices were to occur. Revenue Recognition. Oil and gas revenues are recognized when production is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Swift Energy uses the entitlement method of accounting in which we recognize our ownership interest in production as revenue. If our sales exceed our ownership share of production, the natural gas balancing payables are reported in “Accounts payable and accrued liabilities” on the accompanying condensed consolidated balance sheets. Natural gas balancing receivables are reported in “Other current assets” on the accompanying condensed consolidated balance sheets when our ownership share of production exceeds sales.As of September 30, 2011 and December 31, 2010, we did not have any material natural gas imbalances. Reclassification of Prior Period Balances. Certain reclassifications have been made to prior period amounts to conform to the current-year presentation. Accounts Receivable. We assess the collectability of accounts receivable, and based on our judgment, we accrue a reserve when we believe a receivable may not be collected. At September 30, 2011 and December 31, 2010, we had an allowance for doubtful accounts of approximately $0.1 million. The allowance for doubtful accounts has been deducted from the total “Accounts Receivable” balance on the accompanying condensed consolidated balance sheets. At September 30, 2011 our “Accounts Receivable” balance included $40.7 million for oil and gas sales, $4.1 million for joint interest owners and $0.3 million for other receivables.At December 31, 2010 our “Accounts Receivable” balance included $43.3 million for oil and gas sales, $2.3 million for joint interest owners and $1.4 million for other receivables. Debt Issuance Costs. Legal fees, accounting fees, underwriting fees, printing costs, and other direct expenses associated with extensions of our bank credit facility and public debt offerings were capitalized and are amortized on an effective interest basis over the life of each of the respective note offerings and credit facility. The 7-1/8% senior notes due 2017 mature on June 1, 2017, and the balance of their issuance costs at September 30, 2011, was $2.7 million, net of accumulated amortization of $1.4 million. The 8-7/8% senior notes due 2020 mature on January 15, 2020, and the balance of their issuance costs at September 30, 2011, was $4.4 million, net of accumulated amortization of $0.6 million. The issuance costs associated with our revolving credit facility, which was revised and extended in May 2011, had been capitalized and is being amortized over the life of the facility. The balance of revolving credit facility issuance costs at September 30, 2011, was $3.7 million, net of accumulated amortization of $3.8 million. 9 Insurance Claims. We have several open insurance claims filed in the ordinary course of business, none of which are material at the present time. Price-Risk Management Activities. The Company follows FASB ASC 815-10, which requires that changes in the derivative’s fair value are recognized currently in earnings unless specific hedge accounting criteria are met. The guidance also establishes accounting and reporting standards requiring that every derivative instrument (including certain derivative instruments embedded in other contracts) is recorded in the condensed consolidated balance sheets as either an asset or a liability measured at its fair value. Hedge accounting for a qualifying hedge allows the gains and losses on derivatives to offset related results on the hedged item in the statement of operations and requires that a company formally document, designate, and assess the effectiveness of transactions that receive hedge accounting. Changes in the fair value of derivatives that do not meet the criteria for hedge accounting, and the ineffective portion of the hedge, are recognized currently in income. We have a price-risk management policy to use derivative instruments to protect against declines in oil and natural gas prices, mainly through the purchase of price floors and collars. During the three months ended September 30, 2011 and 2010, we recognized a net gain of $0.3 million and a net loss of $0.2 million, respectively, relating to our derivative activities. During the first nine months of 2011 and 2010, we recognized a net loss of $0.8 million and a net gain of $0.8 million, respectively, relating to our derivative activities. This activity is recorded in “Price-risk management and other, net” on the accompanying condensed consolidated statements of operations. Had these losses been recognized in the oil and gas sales account they would not have materially changed our per unit sales prices received.At September 30, 2011, the Company had no derivative gains or losses in “Accumulated other comprehensive loss, net of income tax” on the accompanying condensed consolidated balance sheet. The ineffectiveness reported in “Price-risk management and other, net” for the nine months ended September 30, 2011 and 2010 was not material. At September 30, 2011, we did not have any outstanding derivative instruments in place for future production. When we entered into these transactions discussed above, they were designated as a hedge of the variability in cash flows associated with the forecasted sale of oil and natural gas production. Changes in the fair value of a hedge that is highly effective and is designated and documented and qualifies as a cash flow hedge, to the extent that the hedge is effective, are recorded in “Accumulated other comprehensive loss, net of income tax.” When the hedged transactions are recorded upon the actual sale of the oil and natural gas, these gains or losses are reclassified from “Accumulated other comprehensive loss, net of income tax” on the accompanying condensed consolidated balance sheets and are recorded in “Price-risk management and other, net” on the accompanying condensed consolidated statements of operations. The fair values of our derivatives are computed using the Black-Scholes-Merton option pricing model and are periodically verified against quotes from brokers. The fair value of these instruments at September 30, 2011 and December 31, 2010, was zero and $0.3 million, respectively and was recognized on the accompanying condensed consolidated balance sheet in “Other current assets.” Supervision Fees. Consistent with industry practice, we charge a supervision fee to the wells we operate including our wells in which we own up to a 100% working interest.Supervision fees, to the extent they do not exceed actual costs incurred, are recorded as a reduction to “General and administrative, net.”Our supervision fees are based on COPAS guidelines. The amount of supervision fees charged for the first nine months of 2011 and 2010 did not exceed our actual costs incurred. The total amount of supervision fees charged to the wells we operate was $10.0 million and $9.2 million in the first nine months of 2011 and 2010, respectively. Inventories. Inventories consist primarily of tubulars and other equipment that we expect to place in service in production operations.Inventories carried at cost (weighted average method) are included in “Other current assets” on the accompanying condensed consolidated balance sheets totaling $6.3 million at September 30, 2011 and $12.8 million at December 31, 2010. In the first nine months of 2011, we recorded a charge of $1.6 million related to inventory obsolescence in “Price-risk management and other, net” on the accompanying condensed statement of operations. 10 Income Taxes. Under guidance contained in FASB ASC 740-10, deferred taxes are determined based on the estimated future tax effects of differences between the financial statement and tax basis of assets and liabilities, given the provisions of the enacted tax laws. We follow the recognition and disclosure provisions under guidance contained in FASB ASC 740-10-25. Under this guidance, tax positions are evaluated for recognition using a more-likely-than-not threshold, and those tax positions requiring recognition are measured as the largest amount of tax benefit that is greater than fifty percent likely of being realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant information.At September 30, 2011 our balance of unrecognized tax benefits is $1.0 million. If recognized, these tax benefits would fully impact our effective tax rate. Our policy is to record interest and penalties relating to income taxes in income tax expense.As of September 30, 2011, we did not have any amount accrued for interest and penalties on uncertain tax positions. Our U.S. Federal income tax returns for 2002 forward, our Louisiana income tax returns from 1998 forward, our New Zealand income tax returns after 2004, and our Texas franchise tax returns after 2006 remain subject to examination by the taxing authorities.There are no material unresolved items related to periods previously audited by these taxing authorities.No other state returns are significant to our financial position. Accounts Payable and Accrued Liabilities. The “Accounts Payable and Accrued Liabilities” balances on the accompanying condensed consolidated balance sheets are summarized below for presentation purposes.The following is a detailed breakout of certain items within “Accounts Payable and Accrued Liabilities” in the corresponding periods: (in thousands) September 30, 2011 December 31, 2010 Trade accounts payable (1) $ $ New Zealand deferred revenue Accrued expenses Asset retirement obligation – current portion Accrued taxes Deposit for property disposition Other payables Total accounts payable and accrued liabilities $ $ (1)Included in “trade accounts payable” are liabilities of approximately $21.0 million and $8.1 million at September 30, 2011 and December 31, 2010, respectively, for outstanding checks. This represents the amounts by which checks were issued, but not presented by vendors to the Company’s banks for collection, exceeded balances in the applicable disbursement bank accounts. Cash and Cash Equivalents. We consider all highly liquid instruments with an initial maturity of three months or less to be cash equivalents. Restricted Cash. These balances primarily include amounts held in escrow accounts to satisfy domestic plugging and abandonment obligations. As of September 30, 2011 and December 31, 2010 these assets include approximately $1.3 million. These amounts are restricted as to their current use, and will be released when we have satisfied all plugging and abandonment obligations in certain fields.Restricted cash balances are reported in “Other long-term assets” on the accompanying condensed consolidated balance sheets. Accumulated Other Comprehensive Loss, Net of Income Tax. We follow the guidance contained in FASB ASC 220-10, which establishes standards for reporting comprehensive income. In addition to net income, comprehensive income or loss includes all changes to equity during a period, except those resulting from investments and distributions to the owners of the Company.At September 30, 2011, the Company had no gains or losses in “Accumulated other comprehensive income (loss), net of income tax” on the accompanying condensed consolidated balance sheet.The components of accumulated other comprehensive loss and related tax effects for 2011 were as follows (in thousands): 11 Gross Value Tax Effect Net of Tax Value Other comprehensive loss at December 31, 2010 $ ) $ 81 $ ) Change in fair value of cash flow hedges ) ) Effect of cash flow hedges settled during the period ) Other comprehensive income at September 30, 2011 $ $ $ Total comprehensive income was $16.8 million and $9.3 million for the three months ended September 30, 2011 and 2010, respectively. Total comprehensive income was $78.3 million and $36.2 million for the nine months ended September 30, 2011 and 2010, respectively. Asset Retirement Obligation. We record these obligations in accordance with the guidance contained in FASB ASC 410-20.This guidance requires entities to record the fair value of a liability for legal obligations associated with the retirement obligations of tangible long-lived assets in the period in which it is incurred. When the liability is initially recorded, the carrying amount of the related long-lived asset is increased. The liability is discounted from the expected date of abandonment. Over time, accretion of the liability is recognized each period, and the capitalized cost is depreciated on a unit-of-production basis over the estimated oil and natural gas reserves of the related asset. Upon settlement of the liability, an entity either settles the obligation for its recorded amount or incurs a gain or loss upon settlement which is included in the full cost balance. This guidance requires us to record a liability for the fair value of our dismantlement and abandonment costs, excluding salvage values. The following provides a roll-forward of our asset retirement obligation: (in thousands) Asset Retirement Obligation recorded as of January 1 $ $ Accretion expense Liabilities incurred for new wells and facilities construction Reductions due to sold and abandoned wells ) ) Revisions in estimated cash flows Asset Retirement Obligation as of September 30 $ $ In the third quarter of 2011, we performed our annual revaluation of the asset retirement obligation, increasing the liability as a result of an increase in the expected abandonment costs for some of our wells and facilities and a decrease in the expected timing of abandonment activities for wells and facilities in certain fields.This revaluation increase is shown above as “Revisions in estimated cash flows.” At September 30, 2011 and December 31, 2010, approximately $12.3 million and $8.7 million, respectively, of our asset retirement obligation are classified as a current liability in “Accounts payable and accrued liabilities” on the accompanying condensed consolidated balance sheets. Public Stock Offering. In November 2010, we issued 4.0million shares of our common stock in an underwritten public offering at a price of $36.60 per share.The gross proceeds from these sales were approximately $147.8 million, before deducting underwriting commissions and issuance costs totaling $7.7 million. New Accounting Pronouncements. In June 2011, the FASB issued ASU No. 2011-05, which changes the required presentation of other comprehensive income.Under the new guidelines, entities will be required to present net income and other comprehensive income, along with the components of net income and other comprehensive income, in either one continuous statement of comprehensive income or in two separate but consecutive statements of net income and comprehensive income.The accounting standards update eliminates the option of presenting the components of other comprehensive income within the statement of changes in stockholders’ equity.We will adopt this guidance for the period ending March 31, 2012, although early adoption is permitted, and do not expect the guidance to have a material impact on our financial position or results of operations. In May 2011, the FASB issued ASU No. 2011-04 to provide additional guidance related to fair value measurements and disclosures.The guidance, which is incorporated into FASB ASC 820-10, generally provides clarifications to existing fair value measurement and disclosure requirements and also creates or modifies other fair value measurement and disclosure requirements.We will adopt this guidance, as required, for the period ending March 31, 2012 and do not expect the guidance to have a material impact on our financial position or results of operations. 12 (3)Share-Based Compensation We have various types of share-based compensation plans.Refer to Note 6 of our consolidated financial statements in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, for additional information related to these share-based compensation plans. We follow guidance contained in FASB ASC 718 to account for share-based compensation. We receive a tax deduction for certain stock option exercises during the period the options are exercised, generally for the excess of the price at which the stock is sold over the exercise price of the options.We receive an additional tax deduction when restricted stock vests at a higher value than the value used to recognize compensation expense at the date of grant. In accordance with guidance contained in FASB ASC 718, we are required to report excess tax benefits from the award of equity instruments as financing cash flows.For the nine months ended September 30, 2011 and 2010, we did not recognize any excess tax benefit or shortfall. Net cash proceeds from the exercise of stock options were $1.1million and $0.9 million for the nine months ended September 30, 2011 and 2010, respectively. The actual income tax benefit from stock option exercises was $1.1 million and $0.2 million for the nine months ended September 30, 2011 and 2010, respectively. Share-based compensation expense for both stock options and restricted stock issued to both employees and non-employees, which was recorded in “General and administrative, net” in the accompanying condensed consolidated statements of operations, was $3.2 million and $2.4 million for the three months ended September 30, 2011 and 2010, respectively, and was $8.8 million and $6.9 million for the nine month periods ended September 30, 2011 and 2010. Share-based compensation recorded in lease operating cost was $0.1 million for the three months ended September 30, 2011 and 2010, and was $0.2 million and $0.3 million for the nine month periods ended September 30, 2011 and 2010, respectively.We also capitalized $1.1 million and $0.4 million of share-based compensation for the three months ended September 30, 2011 and 2010, respectively, and capitalized $3.1 million and $1.2 million for the nine month periods ended September 30, 2011 and 2010. We view all awards of share-based compensation as a single award with an expected life equal to the average expected life of component awards and amortize the award on a straight-line basis over the service period of the award. Stock Options We use the Black-Scholes-Merton option pricing model to estimate the fair value of stock option awards with the following weighted-average assumptions for options issued during the indicated periods: Three Months Ended Nine months Ended September 30, September 30, Dividend yield N/A N/A 0
